COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-433-CV
 
 
IN RE JEFFERY LYNN POTEETE
 
                                                                                                        
                                                    
 
                                              ------------
 
            FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Jeffrey Lynn Poteete is
attempting to appeal the trial court=s order dismissing his petition for discovery under Texas Rule of
Civil Procedure 202. We dismiss the appeal for want of jurisdiction.




Rule 202.1 permits the taking
of a deposition to perpetuate a person's testimony Afor use in an anticipated suit@ or Ato
investigate a potential claim or suit.@[2]  A person obtains such a
deposition by filing a petition in a proper court.[3]  The court=s ruling on the petition is a final, appealable order if the petition
seeks discovery from a third party against whom a suit is not contemplated.[4]  Conversely, the ruling is interlocutory if discovery
is sought from a person against whom there is a suit pending or against whom a
suit is specifically contemplated.[5]  In that instance, the order cannot be
appealed until a final judgment is rendered in the pending or contemplated
suit.[6]




In this case, Poteete=s petition indicates that he is seeking discovery from his former
lawyer against whom he is contemplating filing a legal malpractice lawsuit.[7]  Therefore, the trial court=s order denying the discovery is interlocutory and cannot be appealed
until a final judgment is rendered in the contemplated suit; thus, we have no
jurisdiction over the appeal.[8]  Accordingly, we dismiss the appeal for want
of jurisdiction.
 
PER CURIAM
PANEL D:   CAYCE,
C.J.; LIVINGSTON and DAUPHINOT, JJ.
DELIVERED: 
January 26, 2006
 




[1]See Tex. R. App. P. 47.4.


[2]Tex. R. Civ. P. 202.1.


[3]Id.; Tex. R. Civ. P. 202.2(b); Thomas v.
Fitzgerald, 166 S.W.3d 746, 747 (Tex. App.CWaco
2005, no pet.).


[4]IFS
Security Group, Inc. v. Am. Equity Ins., 175 S.W.3d 560, 563 (Tex.
App.CDallas
2005, no pet.); Thomas, 166 S.W.3d at 747; see Ross Stores, Inc. v.
Redken Labs., Inc., 810 S.W.2d 741, 742 (Tex. 1991); Jacintoport Corp.
v. Almanza, 987 S.W.2d 901, 902 (Tex. App.CHouston
[14th Dist.] 1999, no pet.) (both applying predecessor to rule 202).


[5]IFS
Security Group, 175 S.W.3d at 563; Thomas, 166 S.W.3d at
747; Jacintoport Corp., 987 S.W.2d at 902.


[6]IFS
Security Group, 175 S.W.3d at 563; Thomas, 166 S.W.3d at
747.


[7]Poteete=s
petition states that he Aseeks
to depose Edwin J. Youngblood to investigate a claim by petitioner . . . in
proceedings to >Legal
Malpractice.=@


[8]Thomas, 166
S.W.3d at 747.